          Case 1:19-cr-00699-JGK Document 33 Filed 01/07/21 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    January 6, 2021


 BY ECF
The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re: United States v. James T. Booth, 19 Cr. 699 (JGK)

 Dear Judge Koeltl:

         On November 17, 2020, at the sentencing of the above-captioned defendant, Your Honor
 ordered the parties to submit a statement on victim loss amounts with respect to restitution by
 January 8, 2021. The Government writes to request a 30-day extension of that order. Defense
 counsel consents to this request. The additional time is needed to gather information regarding
 settlement agreements reached by certain victims and the broker-dealers formerly associated
 with the defendant. The Government has made repeated attempts to gather such information, but
 has yet to receive the relevant information from the broker-dealers. Accordingly, the parties
 respectfully request that they have until February 8, 2021 to submit victim loss amount
 information to the Court.



                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney



                                            By:     ______________________________
 cc: Defense Counsel (by ECF)                       Robert L. Boone
                                                    Assistant United States Attorney
                                                    (212) 637-2208

                                 Application granted. SO ORDERED.

                                 New York, New York                /s/ John G. Koeltl
                                 January 7, 2021                   John G. Koeltl, U.S.D.J.
